FOR IMMEDIATE RELEASE Contact: Maurice H. Sullivan, Jr. (617) 254-0707 PEOPLES FEDERAL BANCSHARES, INC. ANNOUNCES FIRST QUARTER RESULTS Brighton, Massachusetts, February 7, 2011. Peoples Federal Bancshares, Inc.(the "Company") (Nasdaq: PEOP), the holding company for Peoples Federal Savings Bank (the "Bank"), announced first quarter earnings for the fiscal year ending September 30, 2011. For the three months ended December 31, 2010, the Company reported net income of $977,000 or $0.15 per share, basic and diluted, as compared to net income of $858,000 for the same period last year.The Company’s mutual-to-stock conversion occurred on July 6, 2010, therefore, earnings per share are not presented for periods where the shares were not outstanding for the entire period. Net interest income for the three months ended December 31, 2010 totaled $4.1 million as compared to $3.4 million for the three months ended December 31, 2009.Noninterest income totaled $539,000, which included $0 gain on the sales of available for-sale-securities for the three months ended December 31, 2010 as compared to $651,000, which included $210,000 gain on the sales of available-for-sale securities for the three months ended December 31, 2009.Noninterest expense totaled $3.1 million for the three months ended December 31, 2010 as compared to $2.7 million for the three months ended December 31, 2009, reflecting higher salaries and employee benefits and increases in other operating expenses. Since September 30, 2010, the Company's balance sheet has decreased by $15.7 million or 2.9%, to $530.2 million. Net loans increased 4.5%. The increase in loans was primarily due to lending in the residential and commercial real estate loan categories. Cash and cash equivalents decreased by $33.8 million to $80.1 million at December 31, 2010 from $113.9 million at September 30, 2010. This decrease was the result of investing a portion of the stock offering proceeds in available-for-sale securities. FHLB borrowings decreased by $9.0 million, or 27.3%, from September 30, 2010.Deposits decreased by $7.5 million to $383.3 million at December 31, 2010 from $390.8 million at September 30, 2010. Asset quality has remained stable as non performing assets totaled $2.5 million or 0.47 % of total assets at December 31, 2010, as compared to $3.0 million or 0.54 % of total assets at September 30, 2010.The Company did provide an additional $60,000 to the provision for loan losses during the quarter ended December 31, 2010 reflecting a $16.8 million increase in net loans. Maurice H. Sullivan, Jr., Chairman and Chief Executive Officer of the Company, commented that "Peoples Federal Bancshares, Inc. has begun our first fiscal year after the successful completion of our initial public offering in July 2010.As we implement our plans for the deployment of the capital raised, we will remember the discipline that was used to responsibly grow the Company in the past.We are committed to building profitable lending and deposit relationships, continuing to provide the products and services demanded by our customers and working to strategically lend and invest in the greater Boston market that we serve.” Certain statements herein constitute "forward-looking statements" and actual results may differ from those contemplated by these statements. Forward-looking statements can be identified by the fact that they do not relate strictly to historical or current facts. They often include words like "believe," "expect," "anticipate," "estimate," and "intend" or future or conditional verbs such as "will," "would," "should," "could" or "may." Certain factors that could cause actual results to differ materially from expected results include changes in the interest rate environment, changes in general economic conditions, legislative and regulatory changes that adversely affect the businesses in which Peoples Federal Bancshares, Inc. is engaged and changes in the securities market. The Company disclaims any intent or obligation to update any forward-looking statements, whether in response to new information, future events or otherwise. PEOPLES FEDERAL BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED BALANCE SHEETS December 31, September 30, (In Thousands, except share data) ASSETS (unaudited) Cash and due from banks $ $ Interest-bearing demand deposits with other banks and money market mutual funds Federal funds sold Federal Home Loan Bank - overnight deposit Total cash and cash equivalents Investments in available-for-sale securities (at fair value) Federal Home Loan Bank stock, at cost Loans, net of allowance for loan losses of $3,203 as of September 30, 2010 and $3,204 as of September 30, 2009 Loans Held for Sale Other real estate owned Premises and equipment Accrued interest receivable Cash surrender value of life insurance policies Deferred income tax asset, net Other assets Total assets $ $ LIABILITIES AND EQUITY Deposits: Noninterest-bearing $ $ Interest-bearing Total deposits Federal Home Loan Bank advances Other liabilities Total liabilities Stockholders’ Equity: Preferred stock, $.01 par value, 50,000,000 shares authorized, none issued Common stock, $.01, par value, 100,000,000 shares authorized, 7,141,500 shares issued and outstanding 71 71 Additional paid-in-capital Retained earnings Accumulated other comprehensive income 20 65 Unearned ESOP shares ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ PEOPLES FEDERAL BANCSHARES, INC. AND SUBSIDIARY CONSOLIDATED STATEMENTS OF INCOME Three MonthsEnded December 31, 2010 and 2009 (In Thousands) Interest and dividend income: (unaudited) Interest and fees on loans $ $ Interest on debt securities: Taxable 75 59 Other interest 44 17 Total interest and dividend income Interest expense: Interest on deposits Interest on Federal Home Loan Bank advances Total interest expense Net interest and dividend income Provision for loan losses 60 Net interest and dividend income after provision for loan losses Noninterest income: Customer service fees Loan servicing fees 26 26 Net gain on sales of mortgage loans 99 73 Net gain on sales of available-for-sale securities Income on cash surrender value of life insurance Other income 88 33 Total noninterest income Noninterest expense: Salaries and employee benefits Occupancy expense Equipment expense Professional fees Advertising expense 33 42 Data processing expense Deposit insurance expense Other expense Total noninterest expense Income before income taxes Income tax expense Net income $ $ Earnings per share: Basic $ N/A Diluted $ N/A
